Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILD ACTION
Claims 1-9 are presented for examination. Applicant filed an amendment on 05/20/2022 amending all the 1, 5, 7 and 9. The office granted  the petition on 07/11/2022 to revive  the instant application for unintentionally abandoning the application. 
After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 6 recites the limitation “the plurality of association” referring to the claim 4, but the claim 4 only recites “the partial set of second information. There is insufficient antecedent basis for the limitation in these claims. 
Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, Claims 1-9 are populating second table by learning association from information entered in a first table and automatically completing the partial second set of information using the plurality of association in the second table. The claims 1-9 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of steps or acts, for data storage and retrieval by the computing device and therefore considered to be a statutory category of invention (Step 1: YES).
Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of “entering a first set of information into a first table; storing the first table on the computer-readable medium; learning a plurality of associations based on the first set of information; wherein the plurality of associations is learned using data selected from a group consisting of a reference number, a series of keywords, and a combination thereof; wherein the reference number is linked to a type of good purchase; wherein the series of keywords is utilized to learn associations between a set of goods and a set of merchants;
storing the plurality of associations on the computer-readable medium; and populating a second table with records of the associations.”
The limitations of entering a first set of information into a first table; storing the first table on the computer-readable medium; learning a plurality of associations based on the first set of information using reference number, a series of keywords, and a combination thereof; storing the plurality of associations on the computer-readable medium; and populating a second table with records of the associations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., a computer implemented system and method for anonymous shopping for loan packages offered by plurality of lenders including storing loan package data in a database. That is, other than reciting “computing a device to perform the method for data retrieval and storage,”, nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, “entering, learning, populating, entering and completing” in the context of this claim encompasses the user manually performing these steps. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely recite computing device uses as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device and performing “entering a partial set of second information; and completing the partial second set of information using the records plurality of associations in the second table.” These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp., Pty. Ltd. v. CLS Bank Int'l,  573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the computing device executing the recited steps. The second additional element is limitation of entering a partial set of second information; completing the partial second set of information using the records plurality of associations in the second table, under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III (B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device and entering a partial set of second information; completing the second set of information using the records of associations in the second table recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Application specifically described invention perform disclosed operation on the computer-readable medium paragraph [0011-0012]). The claimed additional elements of storing the first table and plurality of associations is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).


Dependent Claims:
Examiner further reviewed the dependent claims 2-9 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further descriptions of limitations in claim 1, which appear to be a mental process that been found to be an abstract idea as described above. The generation of tax return statement based on first set of information and assigning an area, determining a tax rate associated with the area and populating a third table with a set of applicable tax rebates for each transaction in claim 8 and 9, which can be done manually or mathematically using generic computer is also considered to be a mental process and/or mathematical concepts. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claim 1. Therefore, claims 1-9 are not patent eligible (NO). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peter Tan, 2013 (reference U in attached PTO-892) in view of O’Reilly (reference V in attached PTO-892). 
As per claim 1, Peter Tan teaches providing a special-purpose computing device having specialized hardware and a logic hardwired into the computing device to persistently perform the method for data storage and retrieval; the special-purpose computing device comprising a computer-readable medium (see page 1, where Creditor statement is run computing device comprising memory and display); 
entering a first set of information into a first table; storing the first table on the computer-readable medium (see Fig. 1, Best Phone SDN BHP with Creditor Account No. 400-B001 entered  in table and then stored in the computer memory); 
learning a plurality of associations based on the first set of information; storing the plurality of associations on the computer-readable medium (plurality of purchase associated with Creditor Code 400-B001 such as 2008 purchases, 2009 purchases and DN from supplier is learned, stored and displayed in user interface of the computing device); and
populating a second table with records of the plurality of associations; entering a partial set of second information (see Table in page 3, Creditor Statement, where plurality of association of table 1 such 2008 purchases, 2009 purchases and DN Supplier is populated in a second table and partial set of information such as CONTRA, ACCOUNT PAYMENT, CN FROM SUPPLIER is entered in second table).
Peter Tan does not teach wherein the plurality of associations is learned using data selected from a group consisting of a reference number, a series of keywords, and a combination thereof; wherein the reference number is linked to a type of good purchase; and wherein the series of keywords is utilized to learn associations between a set of goods and a set of merchants; and completing the partial second set of information using the records plurality of associations in the second table. 
O’Reilly further teaches entering a first set of information into a first table; learning associations based on the first set of information; populating a second table with records of the associations (see Fig. 3-4; where order data is entered in the ORDER table and association of different column is learned from Order Table and Product data is entered in second table with common key “product code”), wherein the plurality of associations is learned using data selected from a group consisting of a reference number, a series of keywords, and a combination thereof (see Fig. 3-1 where association of customer purchase include details of order 1 (and 2) , specific goods purchased, merchant name and its identifier  such as a phone number and address); wherein the reference number is linked to a type of good purchase (see Fig. 3-1 and 3-3; where order number linked to type of goods such as such as placemat or curtain rod which is further identified by order date); and wherein the series of keywords is utilized to learn associations between a set of goods and a set of merchants (see Fig. 3-1 and 3-5: where customer Order number or Customer ID can be used to identify set of gods and set of merchants and completing the partial second set of information using the records plurality of associations in the second table (see Page 5:  Fig. 3-4; where partial information pf product description in Products Table is completed using plurality association information from Orders table formed by learning association from information previous tables 3-1, 3-2 and 3-3)..
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Peter Tan because including above features would enable to enter information accordingly in either of tables and track which order go with which customers by forming relationships among tables (see page 5, 1st paragraph).

As per claim 2, Peter Tan teaches claim 1 as described above. Peter Tan further teaches the method comprising 
comparing the partial set of second information to records of the plurality of associations in the second table (see page 3, where partial set of second information CON, PV and CN is compared with plurality of association in the second table).

As per claims 3-4, Peter Tan teaches claim 1 as described above. Peter Tan further teaches the method wherein, 
the first set of information comprises a creditor statement; and partial set of second information comprises a second set of information is a partial creditor statement (where page 1 is creditor statement and page 3, Creditor Statement, where plurality of association of table 1 such as 2008 purchases, 2009 purchases and DN Supplier is populated in a second table and partial set of information such as CONTRA, ACCOUNT PAYMENT, CN FROM SUPPLIER is entered in second table). 

As per claims 5-6, Peter Tan teaches claim 1 as described above. Pete Tan further teaches the method wherein, 
the plurality of associations comprises a plurality of specific purchases from  a plurality of specific creditors (see page 1, Creditor Code, Company Name; where plurality of items purchased from plurality creditor with different company name and Creditor Codes are displayed Page 1).

As per claim 7, Peter Tan teaches claim 1 as described above. Peter Tan further teaches the method wherein, 
the first set of information includes a price spent on purchases from a creditor (see page 1 and 3, Credit: $4,400.00, $3,500.00, $5,500.00 and $500.00 are different amount spend from credit of creditor)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peter Tan, 2013 (reference U in attached PTO-892) in view of O’Reilly (reference V in attached PTO-892) ) further in view of further in view of Knapp, U.S. Pub No. 2009/0276340 (reference A in attached PTO-892)
As per claim 8, O’Reilly teaches claim 1 as described above. 
Peter Tan does not teach generating a tax return statement based on the first set of information.
Knapp teaches generating a tax return statement based on the first set of information; and [0015-0016]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow generating a tax return statement based on the first set of information to Peter Tan because Knapp teaches including above features would enable to provide tax information to user from generated tax return statement.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peter Tan, 2013 (reference U in attached PTO-892) in view of O’Reilly (reference V in attached PTO-892) ) in view of McNeel, U.S. Patent No. 9,589,,259 (reference B in attached PTO-892) and Matsukura, U.S. Pub No. 2018/0137494 (reference C in attached PTO-892).
As per claim 9, O’Reilly teaches claim 1 as described above. 
Peter Tan does not teach assigning an area to each transaction; determining a tax rate associated with the area; populating a third table with a set of applicable tax rebates.
McNeel teach assigning an area to each transaction; determining a tax rate associated with the area (see Fig. 2, column 2, lines 44-67). Matsukura teach populating a third table with a set of applicable tax rebates (see Fig. 5: Product to which discount ticket can be used tax rate; where applicable tax rebate for given rate is displayed in third Table).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow assigning an area to each transaction; determining a tax rate associated with the area; populating a third table with a set of applicable tax rebates to Peter Tan because Matsukura teaches including above features would enable calculate amount of tax on a product to be traded on the basis of  the total price of a product tax with specific tax rate after the reduction processing (see abstract).

Response to Arguments
New ground of rejections of claims necessitated by applicant amendment has been established in the instant application as described above. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Accordingly, this action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Guzman et al. (U.S. Pub No. 2017/0161315) teach system and method for maintain data integrity.
Bhatt et al. (U.S. Patent No. 8,797,897) teach virtual identifier for physical switches in a virtual chasis.
Hoffmann et al. (U.S. Pub No. 2002/0107853) teach personalized search information  filtering, and for generating recommendation utilizing statistical latent class models.
Mukundan et al. (U.S. Patent No. 8,046,343) teach automatic completion of pick field.
Trandal et al. (U.S. Patent No. 8,229,861) teach maintaining purchase records and product repair, replacement and refund warranty claim processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/31/2022